Citation Nr: 0939118	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In September 2007, the Board denied a TDIU.  Thereafter, the 
Veteran appealed the Board's denial of his claim to the 
United States Court of Appeals for Veterans Claims (Court).  
The Secretary of VA and the Veteran's attorney (the parties) 
filed a Joint Motion to Vacate and Remand (Joint Motion) in 
October 2008, which the Court granted in an Order issued 
later the same month.  As will be further discussed herein, 
the Joint Motion moved for the Court to vacate and remand the 
September 2007 Board decision because the Board failed to 
provide an adequate statement of reasons and bases.

In connection with this appeal, the Veteran testified at a 
video-conference hearing before the undersigned Acting 
Veterans Law Judge in June 2007; a transcript of that hearing 
is associated with the claims file.  

At the time of the Veteran's Board hearing, the Veteran and 
his representative agreed that the only issue pending before 
the Board was entitlement to a TDIU.  As such, there are no 
other issues pending before the Board at this time.  In this 
regard, the Board observes that statements of the case were 
issued in March 2006 and December 2006 regarding the issues 
of entitlement to increased ratings for asteatosis with 
generalized pruritis and bilateral hearing loss, 
respectively; however, the Veteran did not enter a 
substantive appeal with regard to either issue.

The Board also notes that, while the Veteran's appeal was 
pending before the Board, the RO denied service connection 
for neck and shoulder pain with headaches in a rating 
decision issued in April 2007.  The Veteran submitted a 
notice of disagreement in June 2007 and a statement of the 
case was issued in December 2007; however, he did not enter a 
substantive appeal with respect to such issue.  

Additionally, in an April 2008 rating decision, the RO denied 
an increased rating for asteatosis with generalized pruritis 
and, in May 2008, the Veteran submitted a statement 
indicating that he wished to disagree with the denial of 
individual unemployability.  In a response letter, also sent 
in May 2008, the RO indicated that it had received a notice 
of disagreement with the April 2008 decision and inquired 
whether the Veteran desired a de novo review of his claim.  
Thereafter, the RO sent a letter to the Veteran in July 2008 
indicating that the May 2008 letter was sent in error as the 
RO could not accept his statement as a notice of disagreement 
because such indicated that he was disagreeing with the 
denial of individual unemployability, which was denied by the 
Board in September 2007.  Therefore, the only issue pending 
before the Board at this time is entitlement to a TDIU.

After the issuance of the Joint Motion and Order, the 
Veteran's attorney submitted additional evidence consisting 
of a September 2009 evaluation conducted by Dr. Winfield and 
waived initial agency of original jurisdiction consideration 
of such evidence in a September 2009 statement.  See 38 
C.F.R. § 20.1304.  Therefore, the Board may properly consider 
the newly received evidence.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

At his June 2007 Board hearing and in documents of record, 
the Veteran claims that he is entitled to a TDIU as his 
service-connected disabilities of asteatosis with generalized 
pruritis, evaluated as 60 percent disabling, and bilateral 
hearing loss, evaluated as noncompensably disabling, render 
him unemployable.  

In the September 2007 decision, the Board determined that, as 
the Veteran testified that he worked 24 hours a week at 
$10.00 an hour, if he worked for 50 weeks a year, his 
earnings would be in excess of the poverty threshold and, 
therefore, he was substantially gainfully employed.  The 
Joint Motion noted that the Veteran had not testified how 
many weeks a year he worked and determined that the Board's 
finding premised on its hypothetical presumption that he may 
work 50 weeks a year was not supported by the record.  As 
such, while on remand, employment and/or financial records 
detailing the frequency with which the Veteran works and/or 
his yearly earnings should be obtained.

Additionally, the Board finds that a remand is necessary in 
order to afford the Veteran a contemporaneous VA examination 
so as to determine whether his service-connected disabilities 
render him unemployable.  In this regard, the Veteran was 
last examined by VA for the purposes of his TDIU claim in 
September 2004, at which time the examiner indicated that the 
Veteran's disabilities did not prevent him from being 
gainfully employed for light or heavy duty work.  
Subsequently, in a September 2009 evaluation, Dr. Winfield 
indicated that it is highly likely that the Veteran's 
service-connected asteatosis with generalized pruritis, even 
with treatment, in and of itself, precludes him from securing 
or following substantially gainful employment.  Additionally, 
Dr. Winfield indicated that the Veteran had been incapable of 
working, even part-time, since July 2008.  Therefore, a 
remand is necessary in order to afford the Veteran an 
appropriate VA examination in order to determine the impact 
his service-connected disabilities have on his employability.  
See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Board notes that the Veteran has asserted that the side 
effects of the medication which he uses to treat his 
asteatosis with generalized pruritis interferes with his 
ability to work as such results in drowsiness.  In Mingo v. 
Derwinski, 2 Vet. App. 51 (1992), the Court held that, in 
adjudicating a TDIU claim, VA must assess a claimant's 
testimony that his medications leave him unable to function 
and there must be an assessment of the side effects of the 
medications taken for a service-connected disability.  
Therefore, the examiner should also offer an opinion 
regarding whether the medication the Veteran uses to treat 
his service-connected disabilities renders him unable to 
secure or follow substantially gainful employment.

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations impose obligations on VA 
to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Board 
observes that a May 2004 letter informed the Veteran of the 
information and evidence necessary to substantiate his claim 
for a TDIU as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
However, he was not provided with notice of the information 
and evidence necessary to establish an effective date for 
such claim, in accordance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, while on remand, proper 
VCAA notice should be provided to the Veteran.  

The Board also notes that, subsequent to the issuance of the 
March 2006 statement of the case, additional evidence was 
received at the RO.  Such includes VA treatment records dated 
through December 2007 as well as a February 2008 VA 
examination report detailing complaints and symptoms 
referable to the Veteran's service-connected disabilities.  
As the additionally received evidence is relevant to the 
Veteran's claim currently on appeal, such should be 
considered in the readjudication of his claim on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of 
the evidence and information necessary 
to establish an effective date in 
accordance with Dingess/Hartman, supra.

2.  Obtain from the Veteran or any 
other appropriate source employment 
and/or financial records detailing the 
frequency with which he works and/or 
his yearly earnings.  

3.  After completing the above, the 
Veteran should be afforded an 
appropriate VA examination in order to 
determine the impact his service-
connected disabilities of asteatosis 
with generalized pruritis and bilateral 
hearing loss have on his employability.  
The claims file must be made available 
to the examiner for review.  Any 
evaluations, studies, and tests deemed 
necessary by the examiner, if any, 
should be conducted.  

The examiner should offer an opinion 
regarding whether it is at least as 
likely as not that the Veteran's 
service-connected disabilities, to 
include any side effects of medications 
that he must take for such 
disabilities, either singularly or 
jointly, render him unable to secure 
and follow substantially gainful 
employment.  All opinions expressed 
should be accompanied by supporting 
rationale.  

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
TDIU claim should be readjudicated 
based on the entirety of the evidence, 
to specifically include all evidence 
received since the issuance of the 
March 2006 statement of the case.  If 
the claim remains denied, the Veteran 
and his attorney should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

